Exhibit 10.4

$ 28,190,477.00

PROMISSORY NOTE

THIS PROMISSORY NOTE (this “Note”) is made in Nashville, Tennessee, as of
June 28, 2013 (the “Effective Date”) in the principal amount of Twenty-Eight
Million One Hundred Ninety Thousand Four Hundred Seventy-Seven and 00/100
Dollars ($28,190,477.00).

RECITALS

A. This Note is made by GGT CRESCENT COOL SPRINGS TN VENTURE, LLC , a Delaware
limited liability company (“Borrower”), and is payable to the order of FIFTH
THIRD BANK, an Ohio banking corporation, its successors and assigns (“Lender”),
pursuant to the terms and conditions set forth in that certain Construction Loan
Agreement dated as of even date herewith by and between Borrower and Lender (the
“Loan Agreement”). The amount disbursed by Lender to Borrower, repayment of
which is evidenced by this Note, is referred to as the “Loan”.

B. This Note is secured, among other items, by (i) a certain Construction Deed
of Trust, Security Agreement, Fixture Filing and Assignment of Leases and Rents
(the “Security Instrument”), dated of even date herewith, executed and delivered
by Borrower for the benefit of Lender, encumbering certain interests in real and
personal property as more particularly described as the Mortgaged Property in
the Security Instrument (the “Property”), and (ii) certain other documents
securing repayment of this Note, including, without limitation, a Guaranty of
Payment of even date herewith from Crescent Communities, LLC, a Delaware limited
liability company (the “Guarantor”) for the benefit of Lender (the “Payment
Guaranty”), and (iii) a Guaranty of Completion of even date herewith from
Guarantor for the benefit of Lender (the “Completion Guaranty”). All of the
agreements, conditions, covenants, provisions and stipulations contained in the
Security Instrument and other Loan Documents are hereby made a part of this Note
to the same extent and with the same force and effect as if they were fully set
forth herein and Borrower covenants and agrees to keep and perform them, or
cause them to be kept and performed, strictly in accordance with their terms.

1. Agreement to Pay.

A. Maturity Date. Borrower hereby promises to pay to the order of Lender the
principal sum of Twenty-Eight Million One Hundred Ninety Thousand Four Hundred
Seventy-Seven and 00/100 Dollars ($28,190,477.00), or so much thereof as may be
outstanding hereunder, in lawful money of the United States of America on or
before the earlier of June 28, 2016 (the “Maturity Date”) or upon acceleration
of the Note, subject to two (2) successive extensions of the Maturity Date of
twelve (12) months each to June 28, 2017, and June 28, 2018, respectively, on
the terms and conditions provided herein, together with interest thereon at the
rate or rates hereinbelow set forth. After any such extension, the term
“Maturity Date” as used in this Note shall mean the date to which the maturity
of this Note has been extended.

B. Interest Rate. Interest on the Loan shall accrue on the outstanding principal
balance of this Note from the date of the initial disbursement through the
Maturity Date, at an annual rate equal to the Adjusted LIBOR Rate (as
hereinafter defined).



--------------------------------------------------------------------------------

2. Defined Terms. In addition to the terms defined elsewhere in this Note, the
following terms shall have the following meanings when used in this Note. All
capitalized terms used in this Note and not otherwise defined shall have the
meanings ascribed thereto in the Loan Agreement.

A. “Adjusted LIBOR Rate” shall mean a rate per annum equal to two and one-half
percent (2.50%) plus the LIBOR Rate for the Interest Period.

B. “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Nashville, Tennessee.

C. “Default” shall mean when used in reference to this Note or any other Loan
Document, or in reference to any provision or obligation under this Note or any
other Loan Document, the occurrence of an event or the existence of a condition
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default under this Note or such other Loan Document, as
the case may be.

D. “Default Rate” as defined in Section 5 hereof.

E. “Event of Default” shall mean (i) when used in reference to this Note, one or
more of the events or occurrences referred to in Section 11 of this Note; and
(ii) when used in reference to any other document, a default or event of default
under such document that has continued after the giving of any applicable notice
and the expiration of any applicable grace or cure periods.

F. “Interest Period” shall mean a period of one month.

G. “Interest Rate” shall mean the Adjusted LIBOR Rate.

H. “Interest Rate Determination Date” shall mean, for the initial disbursement
of the Loan, the date of such disbursement, and for all other purposes, the
second (2nd) Business Day prior to the next successive Interest Period.

I. “LIBOR Rate” shall mean, the rate of interest rounded upwards, if necessary,
to the next 1/16 of one percent (1%) and adjusted for reserves if Lender is
required to maintain reserves with respect to relevant advances fixed by the
British Banker’s Association at 11:00 a.m., London time, relating to quotations
of the one month London Inter-Bank Offered Rates on U.S. Dollar deposits as
published on Bloomberg LP, or, if no longer provided by Bloomberg LP, such rate
as shall be determined in good faith by the Lender from such sources as it shall
determine to be comparable to Bloomberg LP (or any successor) as determined by
Lender at approximately 10:00 a.m., Cincinnati, Ohio time on the relevant date
of determination. The LIBOR Rate shall initially be determined as of the date of
the initial advance of funds to Borrower under this Note and shall be effective
until the first Business Day of the month following the

 

2



--------------------------------------------------------------------------------

one month period after the initial advance. The LIBOR Rate shall be adjusted
automatically on the first Business Day each one month thereafter, commencing on
the first Business Day of the month following the expiration of the initial
LIBOR Rate determination under this Note. Interest shall be calculated based on
a 360-day year and charged for the actual number of days elapsed.

3. Computation of Interest. Moneys deposited by Lender in an escrow shall be
deemed to have been disbursed as of, and shall bear interest from, the date of
deposit in escrow. Interest on this Note shall be payable for the day a
disbursement of proceeds of the Loan is made. Regularly scheduled payments of
interest on this Note shall include interest accrued to but not including the
day on which the payment is made. Payments of principal on this Note shall
include interest on the amount paid to but not including the date of payment if
payment is received prior to 2:00 P.M. Central Time, and if payment is received
after such time, payment of principal on this Note shall include interest to and
including the day of payment.

A. Special Provisions Governing LIBOR Rate Loans.

(i) Lender shall determine (which determination shall conclusively be deemed to
be correct absent manifest error) the Adjusted LIBOR Rate which shall apply to
this Note for each Interest Period and shall promptly give notice thereof to
Borrower. If on any Interest Rate Determination Date Lender is unable, after
good faith efforts, to obtain the applicable LIBOR Rate quotations, Lender shall
give Borrower prompt notice thereof and the Loan shall bear interest at a
reasonably comparable rate of interest as determined by Lender. Borrower shall
have the right at any time to request Lender to provide a good faith estimate of
the then current LIBOR Rate quotation and Lender shall promptly provide such
estimate.

(ii) If, with respect to any Interest Period, (i) any change occurs in any
applicable law or governmental rule, regulation or order (or any interpretation
thereof and including the introduction of any new law or governmental rule,
legislation or order) affecting the London Interbank Eurodollar market for such
Interest Period or (ii) other circumstances affecting the London Interbank
Eurodollar market for such Interest Period results in the then applicable
Adjusted LIBOR Rate not adequately reflecting the cost to Lender of making,
funding or maintaining the Loan, Lender may give notice thereof to Borrower,
whereupon until Lender has determined that the circumstances giving rise to such
inadequacy no longer exist, (A) the right of Borrower to elect to have any
portion of the Loan bear interest at the Adjusted LIBOR Rate shall be suspended
for such Interest Period, and (B) the Loan shall bear interest at a reasonably
comparable rate as determined by Lender by notice to Borrower.

(iii) In addition, notwithstanding anything herein contained to the contrary,
if, prior to or during any period with respect to the LIBOR Rate, any change in
any law, regulation or official directive, or in the interpretation thereof, by
any governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in Eurodollars of any
portion

 

3



--------------------------------------------------------------------------------

of the advance subject to the LIBOR Rate or otherwise to give effect to Lender’s
obligations as contemplated hereby: (i) Lender may, by written notice to
Borrower, declare Lender’s obligations in respect of the LIBOR Rate to be
terminated forthwith, and (ii) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, and interest shall from and after such date be
calculated at a reasonably comparable rate as determined by Lender by notice to
Borrower, and interest shall be paid on the first (1st) day of each calendar
month. Borrower hereby agrees to reimburse and indemnify Lender from all
increased costs or fees incurred by Lender subsequent to the date hereof
relating to the offering of rates of interest based upon the LIBOR Rate.
Borrower’s right to utilize LIBOR Rate index pricing as set forth in this Note
shall be terminated automatically if Lender, by telephonic notice, shall notify
Borrower that one month LIBOR deposits are not readily available in the London
Inter-Bank Offered Rate Market, or that, by reason of circumstance affecting
such Market, adequate and reasonable methods do not exist for ascertaining the
rate of interest applicable to such deposits. In such event, amounts outstanding
hereunder shall bear interest at a rate equal to a reasonably comparable rate as
determined by Lender by notice to Borrower.

(iv) If any amount under this Note is repaid on a day other than the last day of
the applicable Interest Period, or becomes payable on a day other than the last
day of the applicable Interest Period due to acceleration or otherwise, Borrower
shall pay, on demand by Lender, such amount (as determined by Lender) as is
required to compensate Lender for any losses, costs or expense which Lender may
incur as a result of such payment or acceleration, including, without
limitation, any loss, cost or expense (including loss of profit) incurred by
reason of liquidation or reemployment of deposits of other funds acquired by
Lender to fund or maintain such amount bearing interest at the Interest Rate
(collectively, the “Additional Costs”). Lender’s reasonable determination of the
amount of such reimbursement shall be conclusive in the absence of manifest
error.

(v) If either (A) the introduction of or any change in (or a change in the
authoritative interpretation of) any law or regulation regarding capital
adequacy or (B) compliance by Lender with any guideline from any central bank or
other governmental body regarding capital adequacy (whether or not having the
force of law and whether or not the failure to comply therewith would be
unlawful) has the effect of reducing the rate of return on such Lender’s capital
as a consequence of its obligations hereunder to fund or maintain the Loan at
the LIBOR Rate to a level below that which such Lender would have achieved but
for such introduction, change or compliance, then, upon demand by Lender,
Borrower shall, within five (5) Business Days following Borrower’s receipt of
the statement described below, pay to such Lender additional amounts sufficient
to compensate such Lender for such reduction. Lender shall deliver to Borrower a
written statement of such amounts promptly after the same have been determined,
and such statement shall conclusively be deemed to be correct absent manifest
error.

 

4



--------------------------------------------------------------------------------

4. Payment Terms.

A. Commencing on the first day of the month following the first Disbursement
under the Loan, and on the first day of each successive month thereafter, to and
including the first day of June, 2016, Borrower shall make payments to Lender of
interest on the outstanding principal balance of the indebtedness evidenced by
this Note.

B. In the event the Borrower exercises an extension option, then, in addition to
monthly interest payments, monthly payments of principal shall be due and
payable based on a thirty (30) year amortization schedule and an assumed
interest rate of six and one half percent (6.50%) per annum. The outstanding
principal balance of the Loan, plus accrued but unpaid interest, shall be due
and payable on the extended maturity date (the “Extended Maturity Date”).

C. The Loan shall be due and payable, and Borrower hereby promises to pay the
outstanding principal amount of the Loan to Lender, together with all accrued
interest thereon then remaining unpaid and all other unpaid amounts, charges,
fees and expenses outstanding under this Note or under any of the other Loan
Documents, on the Maturity Date, subject to earlier prepayment as provided in
Section 9 hereof, or as otherwise provided herein or in any other Loan Document.

5. Late Payments; Default Rate; Fees. If any payment due hereunder (whether by
acceleration or otherwise) is not paid within ten (10) days of the date when due
under this Note, Borrower agrees to pay to Lender a late payment fee of five
percent (5%), with a minimum fee of $20.00. After an Event of Default, Borrower
agrees to pay to Lender a fixed charge of $25.00, or Borrower agrees that Lender
may, without notice, increase the Interest Rate by three percentage points
(3%) (the “Default Rate”), whichever is greater. Lender may impose a
non-sufficient funds fee for any check that is presented for payment that is
returned for any reason. In addition, Lender may charge loan documentation fees
as may be reasonably determined by the Lender.

6. Intentionally Omitted.

7. Maximum Interest Rate. Notwithstanding any provisions of this Note or any
instrument securing payment of the indebtedness evidenced by this Note to the
contrary, it is the intent of Borrower and Lender that Lender shall never be
entitled to receive, collect or apply, as interest on principal of the
indebtedness, any amount in excess of the maximum rate of interest permitted to
be charged by applicable law; and if under any circumstance whatsoever,
fulfillment of any provision of this Note, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and in the event Lender ever
receives, collects or applies as interest any such excess, such amount which
would be excess interest shall be deemed a permitted partial prepayment of
principal without penalty or premium and treated hereunder as such; and if the
principal of the indebtedness evidenced hereby is paid in full, any remaining
excess funds shall forthwith be paid to Borrower. In determining whether or not
interest of any kind payable hereunder exceeds the highest lawful rate, Borrower
and Lender shall, to the maximum extent permitted under applicable law,
(a) characterize any non-

 

5



--------------------------------------------------------------------------------

principal payment as an expense, fee or premium rather than as interest, and
(b) amortize, prorate, allocate and spread such payment so that the interest on
account of such indebtedness does not exceed the maximum amount permitted by
applicable law; provided that if the amount of interest received for the actual
period of existence thereof exceeds the maximum lawful rate, Lender shall refund
to Borrower the amount of such excess. Lender shall not be subject to any
penalties provided by any laws for contracting for, charging or receiving
interest in excess of the maximum lawful rate.

8. Prepayment. This Note may be prepaid, either in whole or in part, without
penalty or premium, so long as Borrower gives Lender five (5) days prior written
notice to Lender and such prepayment is accompanied by a simultaneous payment of
the Additional Costs described in Section 3A(iv) above, plus accrued interest on
the portion of the Loan being prepaid through and including the date of
prepayment (unless less than all of the principal amount of the Loan is being
prepaid, in which case such interest shall be due and payable on the next
scheduled interest payment date). No amount prepaid on this Note may be borrowed
again.

9. Extension of Maturity Date. Borrower shall have two (2) successive options to
extend the Maturity Date for two (2) successive twelve (12) month periods, the
first such period to expire June 28, 2017, and the second to expire June 28,
2018, subject to the following terms and conditions (for each extension):

A. No Default or Event of Default under this Note or any of the other Loan
Documents has occurred and is continuing as of the date notice of an extension
is received by Lender or on the then current Maturity Date; and

B. Borrower shall give Lender not less than thirty (30) days, no more than sixty
(60) days written notice in advance of the then current Maturity Date of its
election to exercise such extension; and

C. Borrower shall pay to Lender an extension fee in the amount of 0.25% of the
then outstanding balance of this Note, plus any future unfunded committed
balance available under the Loan for each extension; and

D. The Project must achieve a DSCR (i) for the first extension option, of 1.25
to 1.00, measured as of the first day of the 36th month of the initial term of
the Loan, and (ii) for the second extension option, 1.30 to 1.00, measured as of
the first day of the 12th month of the first extension option; and

E. The outstanding balance of the Loan, plus any future unfunded committed
balance available under the Loan, must not exceed 65% of the then current value
of the Project, as determined by Lender.

10. Intentionally Omitted.

11. Default and Remedies.

A. An “Event of Default” shall occur under this Note upon the occurrence of
(a) the failure of Borrower to make any principal or interest payment owing
hereunder on

 

6



--------------------------------------------------------------------------------

the date which is ten (10) days after the date when due, (b) the failure by
Borrower to pay any other amount payable to Lender under this Note within ten
(10) days after the date when any such payment is due in accordance with the
terms hereof or thereof, (c) a breach by Borrower of any of the covenants,
agreements, representations, warranties or other provisions hereof, which is not
cured within the grace or cure period, if any, applicable thereto, or (d) the
occurrence of any Event of Default under any of the other Loan Documents. An
Event of Default under this Note shall also be deemed an Event of Default under
the other Loan Documents.

B. If an Event of Default has occurred and is continuing, Lender shall have the
option, without demand or notice, other than specified herein or in the other
Loan Documents, to declare the unpaid principal of this Note, together with all
accrued interest, prepayment premium, if any, and other sums secured by the
Security Instrument, Loan Agreement, or other Loan Documents, at once due and
payable to the extent permitted by law, to foreclose the Security Instrument and
the other liens or security interests securing the payment of this Note, and to
exercise any and all other rights and remedies available at law or in equity
under the Security Instrument or the other Loan Documents.

C. The remedies of Lender, as provided herein or in the Security Instrument or
any of the other Loan Documents shall be cumulative and concurrent, and may be
pursued singularly, successively or together, at the sole discretion of Lender,
and may be exercised as often as occasion therefor shall arise. No act of
omission or commission of Lender, including specifically any failure to exercise
any right, remedy or recourse, shall be deemed to be a waiver or release of the
same, such waiver or release to be effected only through a written document
executed by Lender and then only to the extent specifically recited therein. A
waiver or release with reference to any one event shall not be construed as
continuing, as a bar to, or as a waiver or release of, any subsequent right,
remedy or recourse as to a subsequent event.

12. Costs and Attorneys’ Fees. If any Event of Default under this Note shall
occur, or if Lender incurs any expenses or costs in connection with the
protection or realization of any collateral, whether or not suit is filed
thereon or on any instrument granting a security interest in said collateral,
Borrower promises to pay all costs of collection of every kind, including but
not limited to all appraisal costs, reasonable attorneys fees, court costs, and
expenses of every kind, incurred by Lender in connection with such collection or
the protection or enforcement of any or all of the security for this Note,
whether or not any lawsuit is filed with respect thereto.

13. Waiver. Borrower, and each surety and endorser hereon waives grace, notice,
notice of intent to accelerate, notice of default, protest, demand, presentment
for payment and diligence in the collection of this Note, and in the filing of
suit hereon, and agrees that his or its liability and the liability of his or
its heirs, beneficiaries, successors and assigns for the payment hereof shall
not be affected or impaired by any release or change in the security or by any
increase, modification, renewal or extension of the indebtedness or its mode and
time of payment. It is specifically agreed by the undersigned that the Lender
shall have the right at all times to decline to make any such release or change
in any security given to secure the payment hereof and to decline to make any
such increase, modification, renewal or extension of the indebtedness or its
mode and time of payment.

 

7



--------------------------------------------------------------------------------

14. Notices. All notices or other communications required or permitted hereunder
shall be delivered in the manner set forth in the Loan Agreement.

15. Application of Payments. All payments on account of the indebtedness
evidencing the Note shall first be applied to late charges and costs and fees
incurred by Lender in enforcing its rights hereunder or under the Security
Instrument and the other Loan Documents, second to accrued interest on the
unpaid principal balance, and third to reduce unpaid principal inverse
chronological order of maturity. All payments shall be applied in the manner set
forth in this Section 15.

16. Intentionally Omitted.

17. Miscellaneous.

A. The headings of the paragraphs of this Note are inserted for convenience only
and shall not be deemed to constitute a part hereof.

B. All payments under this Note shall be payable in lawful money of the United
States which shall be legal tender for public and private debts at the time of
payment; provided that a check will be deemed sufficient payment so long as it
clears when presented for payment. Each payment of principal or interest under
this Note shall be paid not later than 2:00 P.M. Central Time on the date due
therefor and funds received after that hour shall be deemed to have been
received by Lender on the following Business Day. If any payment of principal,
interest or any other amount due under this Note shall become due on a day which
is not a Business Day, the due date for such payment shall be automatically
extended to the next succeeding Business Day, and, in the case of a principal
payment, such extension of time shall be included in computing interest on such
principal. Lender is hereby authorized to charge any account of Borrower
maintained with Lender for each payment of principal, interest and other amounts
due under this Note, when each such payment becomes due. All amounts payable
under this Note and the other Loan Documents shall be paid by Borrower without
offset or other reduction.

C. This Note has been made and delivered at Nashville, Tennessee, and all funds
disbursed to or for the benefit of Borrower will be disbursed in Nashville,
Tennessee.

D. The obligations and liabilities under this Note of Borrower shall be binding
upon and enforceable against Borrower and its heirs, legatees, legal
representatives, successors and assigns. This Note shall inure to the benefit of
and may be enforced by Lender, its successors and assigns.

E. If any provision of this Note or any payments pursuant to the terms hereof
shall be invalid or unenforceable to any extent, the remainder of this Note and
any other payments hereunder shall not be affected thereby and shall be
enforceable to the greatest extent permitted by law.

 

8



--------------------------------------------------------------------------------

F. If this Note is executed by more than one party, the obligations and
liabilities of each Borrower under this Note shall be joint and several and
shall be binding upon and enforceable against each Borrower and their respective
successors and assigns.

G. Lender may at any time assign its rights in this Note and the Loan Documents,
or any part thereof and transfer its rights in any or all of the collateral, and
Lender thereafter shall be relieved from all liability with respect to such
collateral. In addition, the Lender may at any time sell one or more
participations in the Note. Borrower may not assign its interest in this Note,
or any other agreement with Lender or any portion thereof, either voluntarily or
by operation of law, without the prior written consent of Lender.

H. Time is of the essence of this Note and of each and every provision hereof.

I. This Note, together with the other Loan Documents, sets forth all of the
covenants, promises, agreements, conditions and understandings of the parties
relating to the subject matter of this Note, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written
between them relating to the subject matter of this Note or other than as are
set forth herein and in the other Loan Documents. This Note and the other Loan
Documents supersede all prior written and oral commitments and agreements
relating to the Loan. Borrower acknowledges that it is executing this Note
without relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein or in the other Loan Documents.

J. This Note and each provision hereof may be modified, amended, changed,
altered, waived, terminated or discharged only by a written instrument signed by
the party sought to be bound by such modification, amendment, change,
alteration, waiver, termination or discharge.

K. Each party to this Note and the legal counsel to each party have participated
in the drafting of this Note, and accordingly the general rule of construction
to the effect that any ambiguities in a contract are to be resolved against the
party drafting the contract shall not be employed in the construction and
interpretation of this Note.

L. Borrower certifies that the proceeds of this Loan are to be used for business
purposes.

18. Choice of Laws. This Note shall be governed by and construed in accordance
with the laws of the State of Tennessee.

19. JURY WAIVER. BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR

 

9



--------------------------------------------------------------------------------

OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN
BORROWER AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO
PROVIDE THE LOAN DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

20. JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE SHALL BE LITIGATED IN THE CIRCUIT COURT OF DAVIDSON COUNTY, TENNESSEE, OR
THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE, SITTING
IN NASHVILLE, TENNESSEE, OR, IF LENDER INITIATES SUCH ACTION, ANY COURT IN WHICH
LENDER SHALL INITIATE SUCH ACTION AND WHICH HAS JURISDICTION. BORROWER HEREBY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED BY LENDER IN ANY OF SUCH COURTS. BORROWER WAIVES ANY CLAIM
THAT DAVIDSON COUNTY, TENNESSEE, OR THE MIDDLE DISTRICT OF TENNESSEE, SITTING IN
NASHVILLE, TENNESSEE, IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON
LACK OF VENUE. SHOULD BORROWER, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER
TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS
PRESCRIBED BY LAW AFTER THE MAILING THEREOF, BORROWER SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER AGAINST BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE
EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN ANY
OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY
OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY WAIVES THE RIGHT, IF ANY, TO
COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

21. Loan Fee. In consideration of Lender’s agreement to make the Loan, Borrower
shall pay to Lender a non-refundable fee in the amount of One Hundred Forty
Thousand Nine Hundred Fifty Two and 00/100 Dollars ($140,952.00), which shall be
due and payable in full as a condition precedent to the first disbursement of
proceeds under this Note.

22. Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

23. Intentionally Deleted.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed, sealed and delivered this Note as of
the date and year first above written.

 

BORROWER: GGT Crescent Cool Springs TN Venture, LLC, a Delaware limited
liability company By:    Crescent Cool Springs Venture, LLC,    a Delaware
limited liability company    Its Operating Member    By:    Crescent
Communities, LLC,       a Georgia limited liability company       Its Manager   
   By:   

/S/ Brian J. Natwick

         Brian J. Natwick          President Multifamily Division

 



--------------------------------------------------------------------------------

STATE OF North Carolina    )          )    SS.    COUNTY OF Mecklenburg    )   
  

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Brian J. Natwick, the President Multifamily
Division, of Crescent Communities, LLC, a Georgia limited liability company, the
manager of Crescent Cool Springs Venture, LLC, a Delaware limited liability
company, the operating member of GGT Crescent Cool Springs TN Venture, LLC, a
Delaware limited liability company, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said company, for the uses and purposes therein set forth.

GIVEN under my hand and notarial seal this 27th day of June, 2013.

 

/S/ Davette H. Harper

Notary Public My Commission Expires:

November 27, 2016